As we understand appellant's brief in this case, the appeal was taken only as a formality. It is stated that if the appeals in the preceding cases, Nos. 258 and 259, March Term, 1934, are successful, the equipment here involved should be awarded to the Commonwealth Trust Company and not to the receivers of the Eatmor Chocolate Company. As the order heretofore made by us in those two cases so award the machinery, a like order will be made.
The order of the court below is reversed at appellee's cost, and the machinery in question is awarded to the Commonwealth Trust Company. *Page 316